DETAILED ACTION 
The present application, filed on 9/21/2020 is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 8/9/2022. 
a.  Claims 9, 19, 21 are amended
b.  Claims 1-8 are cancelled

Overall, Claims 9-28 are pending and have been considered below.    


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 6/15/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    
	

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-28 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 9, Claim 19 and Claim 21 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 9, (which is repeated in Claims 19, 21) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine the promotion application program is associated with an unresolved state representing the promotion application program is not installed on a mobile computing device; presenting in the first application program, in response to determining the promotion application program is not installed, an impression of a promotion associated with the promotion application program. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing promotions based on determining that a certain application program is stored and activated in the memory of the mobile device. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: enabling a first application program to display impressions of promotions offered by a promotion and marketing service. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Additional remaining claim elements are: the link associated with a promotion application program. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processor; storage device; visual display are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: enabling a first application program to display impressions of promotions offered by a promotion and marketing service. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the link associated with a promotion application program. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processor; storage device; visual display. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 12 (which is repeated in Claim 24) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: storing an indication of the first application program associated with the computer-executable tool. When considered individually, these additional claim elements are comparable to “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 (which is repeated in Claim 25) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: incorporating the computer-executable tool into the first application program. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 (which is repeated in Claims 20, 26) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving user input; initiating download of the promotion application program to the mobile computing device; automatically providing the promotion to the mobile computing device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 17 (which is repeated in Claim 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: detecting successful download of the promotion application program; providing the promotion to the mobile computing device. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 (which is repeated in Claim 28) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: storing data representing one or more user interactions with the first application program; transmitting the data for use by the promotion application program. When considered individually, these additional claim elements are comparable to “storing and retrieving information in/from memory” “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 10-11 (which are repeated in Claims 22-23 respectively) and dependent Claims 13, 15 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the computer-executable tool; the impression of the promotion. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig2, fig3, fig18 and [0048]-[0060], [0190]-[0192] including among others: processors; memory; communications module; profile data generation module; promotion generation module; i/o module; user interface; communications module; visual display device; multi-point touch interface; pointing device; network interface; virtual machine; operating system. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 9-28 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perkowski et al (US 2011/0238506), in view of Lipton et al (US 2015/0193546).   
Regarding Claims 9, 19, 21 – Perkowski discloses: A computer-executed method comprising: 
	enabling a first application program to display impressions of promotions offered by a promotion and marketing service by incorporating a computer-executable tool into the first application program executed on the user device; {see at least [0751] if plug-in critical, direct user to download plug-in; [0751] plug-ins in place, program modes; [0124] brand managers and retailers can provide brand experience to consumers by offering brand images (reads on impression of the promotion); in view of fig7A-fig7G, [0633]-[0634] If there are Promotions that need to be displayed then the Kiosk shall resize itself to show the Promotions Window. The Promotions shall be displayed along with their corresponding videos. The Multi-Mode Virtual Kiosk shall have a set of buttons to skip the current Promotion and to replay the current Promotion. The Multi-Mode Virtual Kiosk shall also have a set of buttons to control the volume for the Promotional video that is currently being played. The Multi-Mode Virtual Kiosk shall also display the time that has lapsed for the current Promotion. The Brandkey Systems Network shall play the Promotions in the Multi-Mode Virtual Kiosks using the JavaMediaFramework in an Applet on the Virtual Kiosk.}    
	presenting in the first application program executed on the user device, in response to determining the promotion application program is not installed, an impression of a promotion associated with the promotion application program. {see at least fig10E, [0736]-[0738] on client device display; in view of [0124] brand managers and retailers can provide brand experience to consumers by offering brand images (reads on impression of the promotion within the user interface of the app); [0102] marketing communication and display can be either temporally or spatially multiplexed within the graphical user interface (GUI) of the Multi-Mode Virtual Kiosk so as to be able to deliver three different kinds of brand marketing communication content (i.e. Ad Spots, Promo Spots, and Brand Information Networks) at either (i) three different moments (frames) in time on the GUI (i.e. referred to as "temporal multiplexing"), and/or (ii) at three different places in space on the GUI (i.e. referred to as "spatial multiplexing); [claim8] has a graphical user interface (GUI) that is characterized by a plurality of independently programmable display modes selected from the group consisting of (i) an advertising display mode for displaying one or more advertising spots, (ii) a promotional display mode for displaying one or more promotional spots, and (iii) a brand information display mode for displaying a set of consumer product information resources arranged for selection by the consumer (reads on providing impression of a promotion); [0068] brand awareness display advertisement, promotions; in further view of fig7A-fig7G, [0633]-[0634] If there are Promotions that need to be displayed then the Kiosk shall resize itself to show the Promotions Window. The Promotions shall be displayed along with their corresponding videos. The Multi-Mode Virtual Kiosk shall have a set of buttons to skip the current Promotion and to replay the current Promotion. The Multi-Mode Virtual Kiosk shall also have a set of buttons to control the volume for the Promotional video that is currently being played. The Multi-Mode Virtual Kiosk shall also display the time that has lapsed for the current Promotion. The Brandkey Systems Network shall play the Promotions in the Multi-Mode Virtual Kiosks using the JavaMediaFramework in an Applet on the Virtual Kiosk.}    

Perkowski does not disclose, however, Lipton discloses:   
	upon incorporation of the computer-executable tool, attempting access, via the computer-executable tool incorporated into the first application program executed on the user device, of an application program link associated with a promotion application program to determine the promotion application program is associated with an unresolved state representing the promotion application program is not installed on a mobile computing device without execution of the promotion application program on the mobile computing device; and {see at least [0037] user device may download app; [0006], [0009]-[0010] installed and uninstalled applications; fig2, rc202, rc220, rc230, rc240, [0041]-[0042] list with access mechanism (reads on web links, i.e. public links); fig2, rc230, rc320, [0041]-[0043] search data store, search results based on data in the data store}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Perkowski to include the elements of Lipton.  One would have been motivated to do so, in order to identify new promotion applications to be installed (to be resolved).  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Perkowski evidently discloses presenting a promotion impression.  Lipton is merely relied upon to illustrate the functionality of an unresolved state of a promotion application in the same or similar context.  As best understood by Examiner, since both presenting a promotion impression, as well as an unresolved state of a promotion application are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Perkowski, as well as Lipton would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Perkowski / Lipton.

Regarding Claims 10, 22 – Perkowski, Lipton discloses the limitations of Claims 9, 21. Perkowski further discloses:  
	wherein the computer-executable tool is associated with the promotion and marketing service that provides the promotion application program, and {see at least fig10E, [0736]-[0738] the promotion displayed on client device; [0081] during the choreographed display modes of a "Multi-Mode Virtual Kiosk" which consumers can launch anywhere on the Web to obtain in-depth information about a brand, as well as rich media images and the latest promotions on a real-time basis (reads on rendering promotions in the user interface); [0088] advertising and promotion agents, to program the Multi-Mode Virtual Kiosks so as to ensure timely, consistent delivery of online brand marketing messages (reads on rendering promotions in the user interface)}   
	wherein the computer-executable tool is external to the promotion application program provided by the promotion and marketing service. {see at least [0074] Virtual Kiosk, Internet-based on-line marketing communication; [0091]-[0092] install and modify Multi-Mode Virtual Kiosks from their own computers using five simple suites of tools, namely: the Brandkey Manage.TM. Subsystem which supports information services that allow brand owners to manage accounts, brands and user rights on the Brand Marketing Communication Network (reads on tool external to the promotion application program}     

Regarding Claims 11, 22 – Perkowski, Lipton discloses the limitations of Claims 9, 21. Perkowski further discloses:  
	wherein the impression of the promotion is presented in the first application program together with a representation of the promotion application program. {see at least fig10E, [0736]-[0738] on client device display; in view of [0124] brand managers and retailers can provide brand experience to consumers by offering brand images (reads on impression of the promotion within the user interface of the app); [0102] marketing communication and display can be either temporally or spatially multiplexed within the graphical user interface (GUI) of the Multi-Mode Virtual Kiosk so as to be able to deliver three different kinds of brand marketing communication content (i.e. Ad Spots, Promo Spots, and Brand Information Networks) at either (i) three different moments (frames) in time on the GUI (i.e. referred to as "temporal multiplexing"), and/or (ii) at three different places in space on the GUI (i.e. referred to as "spatial multiplexing); [claim8] has a graphical user interface (GUI) that is characterized by a plurality of independently programmable display modes selected from the group consisting of (i) an advertising display mode for displaying one or more advertising spots, (ii) a promotional display mode for displaying one or more promotional spots, and (iii) a brand information display mode for displaying a set of consumer product information resources arranged for selection by the consumer (reads on providing impression of a promotion); [0068] brand awareness display advertisement, promotions; in further view of fig7A-fig7G, [0633]-[0634] If there are Promotions that need to be displayed then the Kiosk shall resize itself to show the Promotions Window. The Promotions shall be displayed along with their corresponding videos. The Multi-Mode Virtual Kiosk shall have a set of buttons to skip the current Promotion and to replay the current Promotion. The Multi-Mode Virtual Kiosk shall also have a set of buttons to control the volume for the Promotional video that is currently being played. The Multi-Mode Virtual Kiosk shall also display the time that has lapsed for the current Promotion. The Brandkey Systems Network shall play the Promotions in the Multi-Mode Virtual Kiosks using the JavaMediaFramework in an Applet on the Virtual Kiosk.}     

Regarding Claims 12, 22 – Perkowski, Lipton discloses the limitations of Claims 9, 21. Perkowski further discloses:  
	storing, on a remote computing device, an indication of the first application program associated with the computer-executable tool. {see at least fig10E, [0736]-[0738]; [0068] Using a Web browser and a mouse, these Multi-Mode Virtual Kiosks can be quickly and inexpensively created, deployed, installed, and modified in real-time anywhere on the Web; [0081], [0087] "Multi-Mode Virtual Kiosk" which consumers can launch anywhere on the Web to obtain in-depth information about a brand, as well as rich media images and the latest promotions on a real-time basis (reads on storing on a remote computing device); [0614] set the Virtual Kiosk up to be downloaded and installed in the Virtual Kiosk Installation Suite anywhere on the Web (reads implicitly on storing the program remotely)}   

Regarding Claim 13 – Perkowski, Lipton discloses the limitations of Claim 9. Perkowski further discloses:  
	wherein the impression of the promotion indicates the promotion as an incentive for installing the promotion application program. {see at least fig16A-fig16F, [0917], [0923]-[0925]; [0216] One can find out how consumers rated the effectiveness or usefulness of an ad or resource, or identify potential new customers based on who downloads one's Multi-Mode Virtual Kiosks (reads on promotion (i.e. ad) associated with application program); [0634] … check to see if there are any Promotions that are associated with this Virtual Kiosk …; Examiner note: “… to incentivize download of the first application program” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}   

Regarding Claims 14, 25 – Perkowski, Lipton discloses the limitations of Claims 9, 21. Perkowski further discloses:  
	incorporating the computer-executable tool into the first application program, wherein the first application program is unable to display impressions of promotions offered by the promotion and marketing service before incorporation of the computer-executable tool. {see at least [0751] if plug-in critical, direct user to download plug-in; [0751] plug-ins in place, program modes; [0124] brand managers and retailers can provide brand experience to consumers by offering brand images (reads on impression of the promotion); in view of fig7A-fig7G, [0633]-[0634] If there are Promotions that need to be displayed then the Kiosk shall resize itself to show the Promotions Window. The Promotions shall be displayed along with their corresponding videos. The Multi-Mode Virtual Kiosk shall have a set of buttons to skip the current Promotion and to replay the current Promotion. The Multi-Mode Virtual Kiosk shall also have a set of buttons to control the volume for the Promotional video that is currently being played. The Multi-Mode Virtual Kiosk shall also display the time that has lapsed for the current Promotion. The Brandkey Systems Network shall play the Promotions in the Multi-Mode Virtual Kiosks using the JavaMediaFramework in an Applet on the Virtual Kiosk.}   

Regarding Claim 15 – Perkowski, Lipton discloses the limitations of Claim 9. Perkowski further discloses:  
	wherein the computer executable tool is provided by the promotion and marketing service. {see at least [0074] Virtual Kiosk, Internet-based on-line marketing communication; [0091]-[0092] install and modify Multi-Mode Virtual Kiosks from their own computers using five simple suites of tools, namely: the Brandkey Manage.TM. Subsystem which supports information services that allow brand owners to manage accounts, brands and user rights on the Brand Marketing Communication Network (reads on tool external to the promotion application program}   


Regarding Claims 16, 20, 26 – Perkowski, Lipton discloses the limitations of Claims 9, 19, 21. Perkowski further discloses:  
	receiving, at the first application program, user input selecting the impression of the promotion application program; {see at least [0081] ad and promo messages … consumers can launch to obtain in-depth information (reads on selecting impression); [0135] track consumer behavior; [0693] user clicks on the promotion; [0777] link is clicked and viewed}   
	initiating download of the promotion application program to the mobile computing device; and {see at least [0751] user to download the plug-in; [0216] new customers based on who downloads one's Multi-Mode Virtual Kiosks (reads on downloading the app); [0614] set the Virtual Kiosk up to be downloaded and installed in the Virtual Kiosk Installation Suite; [0624]-[0630] The User first is allowed to select the Virtual Kiosks they wish to download and install; fig16A-fig16F, [0917], [0923]-[0925]; [0216] One can find out how consumers rated the effectiveness or usefulness of an ad or resource, or identify potential new customers based on who downloads one's Multi-Mode Virtual Kiosks (reads on promotion (i.e. ad) associated with application program); [0634] … check to see if there are any Promotions that are associated with this Virtual Kiosk …; Examiner note: “… to incentivize download of the first application program” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    
	automatically providing the promotion to the mobile computing device in response to download of the promotion application program. {see at least [0751] if plug-in critical, direct user to download plug-in; [0751] plug-ins in place, program modes; [0124] brand managers and retailers can provide brand experience to consumers by offering brand images (reads on impression of the promotion); in view of fig7A-fig7G, [0633]-[0634] If there are Promotions that need to be displayed then the Kiosk shall resize itself to show the Promotions Window. The Promotions shall be displayed along with their corresponding videos. The Multi-Mode Virtual Kiosk shall have a set of buttons to skip the current Promotion and to replay the current Promotion. The Multi-Mode Virtual Kiosk shall also have a set of buttons to control the volume for the Promotional video that is currently being played. The Multi-Mode Virtual Kiosk shall also display the time that has lapsed for the current Promotion. The Brandkey Systems Network shall play the Promotions in the Multi-Mode Virtual Kiosks using the JavaMediaFramework in an Applet on the Virtual Kiosk.}   

Regarding Claims 17, 27 – Perkowski, Lipton discloses the limitations of Claims 9, 21. Perkowski further discloses:  
	detecting, using the computer-executable tool, successful download of the promotion application program to the mobile computing device; and {see at least [0751] user to download the plug-in; [0216] new customers based on who downloads one's Multi-Mode Virtual Kiosks (reads on downloading the app); [0614] set the Virtual Kiosk up to be downloaded and installed in the Virtual Kiosk Installation Suite; [0624]-[0630] The User first is allowed to select the Virtual Kiosks they wish to download and install}   
	providing the promotion to the mobile computing device in response to detecting the successful download of the promotion application program. {see at least fig10E, [0736]-[0738] on client device display; in view of [0124] brand managers and retailers can provide brand experience to consumers by offering brand images (reads on impression of the promotion within the user interface of the app); [0102] marketing communication and display can be either temporally or spatially multiplexed within the graphical user interface (GUI) of the Multi-Mode Virtual Kiosk so as to be able to deliver three different kinds of brand marketing communication content (i.e. Ad Spots, Promo Spots, and Brand Information Networks) at either (i) three different moments (frames) in time on the GUI (i.e. referred to as "temporal multiplexing"), and/or (ii) at three different places in space on the GUI (i.e. referred to as "spatial multiplexing); [claim8] has a graphical user interface (GUI) that is characterized by a plurality of independently programmable display modes selected from the group consisting of (i) an advertising display mode for displaying one or more advertising spots, (ii) a promotional display mode for displaying one or more promotional spots, and (iii) a brand information display mode for displaying a set of consumer product information resources arranged for selection by the consumer (reads on providing impression of a promotion); [0068] brand awareness display advertisement, promotions; in further view of fig7A-fig7G, [0633]-[0634] If there are Promotions that need to be displayed then the Kiosk shall resize itself to show the Promotions Window. The Promotions shall be displayed along with their corresponding videos. The Multi-Mode Virtual Kiosk shall have a set of buttons to skip the current Promotion and to replay the current Promotion. The Multi-Mode Virtual Kiosk shall also have a set of buttons to control the volume for the Promotional video that is currently being played. The Multi-Mode Virtual Kiosk shall also display the time that has lapsed for the current Promotion. The Brandkey Systems Network shall play the Promotions in the Multi-Mode Virtual Kiosks using the JavaMediaFramework in an Applet on the Virtual Kiosk; fig16A-fig16F, [0917], [0923]-[0925]; [0216] One can find out how consumers rated the effectiveness or usefulness of an ad or resource, or identify potential new customers based on who downloads one's Multi-Mode Virtual Kiosks (reads on promotion (i.e. ad) associated with application program); [0634] … check to see if there are any Promotions that are associated with this Virtual Kiosk …; Examiner note: “… to incentivize download of the first application program” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}    

Regarding Claims 18, 28 – Perkowski, Lipton discloses the limitations of Claims 9, 21. Perkowski further discloses:  
	storing, via the computer-executable tool, data representing one or more user interactions with the first application program via the mobile computing device; and {see at least [0280] consumer interaction reports and basic information gathering; [0855] sending consumer interaction data to the server for storage}   
	transmitting, in response to download of the promotion application program to the mobile computing device, the data for use by the promotion application program. {see at least [0280]-[0284] providing consumer interaction reports to the brand management; [0855] sending consumer interaction data to the server for storage}   



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20140330647 A1		16	US-PGPUB	20141106	51841977 APPLICATION AND SERVICE SELECTION FOR OPTIMIZED PROMOTION Christodorescu; Mihai et al.
US 5734852 A		22	USPAT	19980331	22580972 Method and apparatus for displaying hardware dependent graphics in an object-oriented operating system Zias; Jeff A. et al.
US 20150254731 A1		15	US-PGPUB	20150910	54017793 MULTI-MODAL, MULTI-SCENARIO ADVERTISING		Ohayon; Ouriel et al.
US 20160008720 A1		75	US-PGPUB	20160114	54599715 MANAGEMENT DEVICE, MANAGEMENT METHOD, TERMINAL DEVICE, CONTROL METHOD, AND PROGRAM		INUKAI; Shinsaku et al.



Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “… the claims recite particular technical steps for enabling a first application program executed on a user device to display impressions "by incorporating a computer-executable tool into the first application program executed on the user device," and utilizing that executable tool upon its incorporation to attempt access of an application program link "without execution of the promotion application program on the mobile computing device," and presenting an impression in a first application program executed on the user device accordingly ...” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the applications specification, the application is directed to presenting promotion impressions, which flatly within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Promotions are an essential part of the commercial activity. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05)     

Applicant submits “Enabling an application program by incorporating a computer-executable tool and use of the computer-executable tool to determine an unresolved state representing that an application program is not installed without execution of that application program, and subsequent presentation of an impression in the first application program based on the results of such technical steps, is not commercial activity at all but rather particular technical steps performed on a device.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the eligibility analysis in the instant Office Action does not allege that the here-above enumerates steps are represent commercial activity. 
Second, “particular technical steps performed on a device” is not a criterion for determining eligibility. (see 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05)    

Applicant submits “The pending claims utilize various technical elements to effectuate various technical improvements ignored in the Office Action's oversimplified characterization of the claims.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
An examiner can describe an abstract idea at different levels of generality without affecting the patent-eligibility analysis. Cf Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240--41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction .... The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). That is the case here. Regardless of the level of generality used to describe the abstract idea recited in claim 1, the result is the same – claim 1 recites an abstract idea. Cf Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) ("Although not as broad as the district court's abstract idea of organizing data, it is nonetheless an abstract concept.").   

Applicant submits “In this regard, the elements as recited provide technical advantages that are not only described throughout the application as originally filed, …” Examiner agrees that the applications specification does not disclose any perceived or real “improvement to the functioning of a computer or to any other technology or technical field,” as required by 2019 PEG, 2019 Revised PEG, MPEP 2106.04, MPEP 2106.05.   

Applicant submits “The specification at paragraph [0091] makes clear that by attempting access of the application program link "without execution of the promotion application program on the mobile computing device," embodiments "enables the discreet determination of the application programs installed on the mobile computing device without adversely affecting user experience of the application programs and without making operational changes to the modules and processes running on the mobile computing device"” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Nowhere does the application specification identifies “adversely affecting user experience” and/or “making operational changes to the modules and processes” as problems/issues that need to be addressed.  

Applicant submits “Furthermore, by attempting access utilizing the link, for example, the specification describes at paragraph [0091] that such access and use "advantageously does not require system-level access or modifications to the operating system of the mobile computing device." Additionally, the specification at paragraph [0091] continues to explicitly state that "use of the application program links ... does not require user interaction or authorization which enhances reliability and efficiency of the determination of the application program installed on the mobile computing device."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Nowhere does the application specification identifies “system-level access or modifications to the operating system” as problems/issues that need to be addressed.    

Applicant submits “Additionally, the specification at paragraph [0091] continues to explicitly state that "use of the application program links ... does not require user interaction or authorization which enhances reliability and efficiency of the determination of the application program installed on the mobile computing device."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Nowhere does the application specification identifies “enhances reliability and efficiency of the determination of the application program” as problems/issues that need to be addressed.   

Applicant submits “These advantages either improve the operation of the computer itself (e.g., the user device), or improve a technical field, such as operating a mobile device for application installation detection and use without impacting user experience and/or performing operational changes to modules/processes running on the device.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
A broad “improvement” of a computer (not specific to any computer module) is regarded by the industry (a) an increase of the execution speed, (b) a reduction of the power consumption or (c) a reduction of the costs. Examiner cannot comprehend which of these factors Applicant refers to.  
Based on the claim language and the application specification, the claims are directed to providing promotion impressions, rather than to improving the operation of a mobile device. As such, it appears that the invoked “improvements” are have been identified “after the fact.”   

Applicant submits “the claims at least "applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception …"” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
	In order to receive a targeted answer, Applicant is requested to provide specifics of how the identified abstract idea is applied in “some other meaningful way.”  

Applicant submits “… as indicated in the application as originally filed, the claimed elements are relied on to enable embodiments to provide the advantages described, whereas mere implementation of the abstract idea would not provide such advantages.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner cannot understand this statement. Applicant is requested to rephrase it.   

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Lipton does not disclose any link that is utilized for "attempting access," let alone attempting access "to determine the promotion application program is associated with an unresolved state representing the promotion application program is not installed on a mobile computing device without execution of the promotion application program on the mobile computing device" as actually recited.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The claim element "to determine the promotion application program is associated with an unresolved state representing the promotion application program is not installed on a mobile computing device without execution of the promotion application program on the mobile computing device" consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05, MPEP 2114 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.

Applicant submits “Additionally, Lipton fails to disclose or otherwise render obvious performing the attempting access "upon incorporation of the computer-executable tool" as recited.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is inherent that an access attempt can be preformed only after an incorporation, not before. 
Therefore, Lipton discloses the amended claim element.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622